DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/21 and 2/7/22 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 1/7/21. These drawings are acceptable.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2018/0091735).

Regarding claim 1, Wang discloses a decoding method for decoding video data for immersive media (see 1700 in fig. 17), the method comprising: accessing immersive media data (see K Media Sources in fig. 7) comprising: a set of one or more tracks (see K Viewports/Regions in fig. 7), wherein each track of the set comprises associated encoded immersive media data that corresponds to an associated spatial portion of immersive media content that is different than the associated spatial portions of other tracks in the set of tracks (see K Viewports/Regions in fig. 7); and region metadata specifying a viewing region in the immersive media content (e.g. see fig. 8B), wherein: the region metadata can include two-dimensional (2D) region data or three-dimensional (3D) region data (see fig. 6; e.g. see ¶ [0042]); the region metadata includes the 2D region metadata if the viewing region is a 2D region (e.g. see Circle in fig. 3); and the region metadata includes the 3D region metadata if the viewing region is a 3D region (e.g. see Sphere in fig. 6): and performing a decoding operation based on the set of one or more tracks and the region metadata to generate decoded immersive media data with the viewing region (see Decoding from Encoding in fig. 17).

Regarding claim 2, Wang further discloses wherein the viewing region comprises a sub-portion of the viewable immersive media data that is less than a full viewable portion of the immersive media data (e.g. see fig. 8B).

Regarding claim 3, Wang further discloses wherein the viewing region comprises a viewport (s (see K Viewports/Regions in fig. 7).

Regarding claim 4, Wang further discloses wherein performing the decoding operation comprises: determining a shape type of the viewing region (e.g. see Circle in fig. 3); and decoding the region metadata based on the shape type (see Video Decoding in fig. 7).

Regarding claims 5 and 15, Wang further discloses wherein determining the shape type comprises determining the viewing region is a 2D rectangle (see Rectangle in fig. 3); and the method further comprises: determining a region width and a region height from the 2D region metadata specified by the region metadata (see w and h in fig. 3); and generating the decoded immersive media data with a 2D rectangular viewing region with a width equal to the region width and a height equal to the region height (see Image column in fig. 3; see Rendered viewport in fig. 17).

Regarding claims 6, 16 and 19, Wang further discloses wherein determining the shape type comprises determining the viewing region is a 2D circle (see Circle in fig. 3): and the method further comprises: determining a region radius from the 2D region metadata specified by the region metadata (see r in fig. 3): and generating the decoded immersive media data with a 2D circular viewing region with a radius equal to the region radius (see Image column in fig. 3; see Rendered viewport in fig. 17).

Regarding claims 7, 17 and 20, Wang further discloses wherein determining the shape type comprises determining the viewing region is a 3D spherical region (see Sphere in fig. 6); and the method further comprises: determining a region azimuth and a region elevation from the 3D region metadata specified by the region metadata (e.g. see ¶ [0241]); and generating the decoded immersive media data with a 3D spherical viewing region with an azimuth equal to the region azimuth and an elevation equal to the region elevation (see Sphere in “Comment” column in fig. 13).

Regarding claim 8, Wang further discloses wherein: a track from the set of one or more tracks comprises encoded immersive media data that corresponds to a spatial portion of the immersive media specified by a spherical subdivision of the immersive media (see Sphere in “Comment” column in fig. 13).

Regarding claim 10, Wang further discloses wherein: a track from the set of one or more tracks comprises encoded immersive media data that corresponds to a spatial portion of the immersive media specified by a pyramid subdivision of the immersive media (see fig. 4(A)(c)).

Regarding claim 11, Wang further discloses wherein the pyramid subdivision comprises four vertices that specify bounds of the pyramid subdivision in the immersive media (see fig. 4(A)(c)).

Regarding claim 12, Wang further discloses wherein the immersive media data further comprises an elementary data track comprising first immersive media elementary data (see ES in fig. 1), wherein at least one track of the set of one or more tracks references the elementary data track (see fig. 8B).

Regarding claim 14, the claim(s) recite a method decoding (see Video Decoding in fig. 7) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 18, the claim(s) recite an apparatus with analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Oyman et al. (US 2021/0006614).

Regarding claim 9, although Wang discloses the spherical subdivision (see Sphere in “Comment” column in fig. 13), it is noted that Wang does not disclose wherein the spherical subdivision comprises: a center of the spherical subdivision in the immersive media; an azimuth of the spherical subdivision in the immersive media; and an elevation of the spherical subdivision in the immersive media.
However, Oyman discloses a viewports signaling system wherein the spherical subdivision comprises: a center of the spherical subdivision in the immersive media; an azimuth of the spherical subdivision in the immersive media; and an elevation of the spherical subdivision in the immersive media (see fig. 3).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Oyman teachings of viewports subdivisions into Wang viewport signaling for the benefit of facilitating description for adaptive streaming over hypertext transfer protocol (DASH) need to support point cloud content.

Regarding claim 13, although Wang discloses wherein the elementary data track comprises: at least one geometry track comprising geometry data of the immersive media (see Shape in fig. 3), it is noted that Wang does not disclose wherein the elementary track also comprises: at least one attribute track comprising attribute data of the immersive media: and an occupancy track comprising occupancy map data of the immersive media: accessing the immersive media data comprises accessing: the geometry data in the at least one geometry track; the attribute data in the at least one attribute track; and the occupancy map data of the occupancy track; and performing the decoding operation comprises performing the decoding operation using the geometry data, the attribute data, and the occupancy map data, to generate the decoded immersive media data.
However, Oyman discloses a viewports signaling system wherein the elementary track also comprises: at least one attribute track comprising attribute data of the immersive media (e.g. see ¶ [0035]); and an occupancy track comprising occupancy map data of the immersive media: accessing the immersive media data comprises accessing (e.g. see ¶ [0035]); the geometry data in the at least one geometry track; the attribute data in the at least one attribute track; and the occupancy map data of the occupancy track (e.g. see ¶ [0035]); and performing the decoding operation comprises performing the decoding operation using the geometry data, the attribute data, and the occupancy map data, to generate the decoded immersive media data (e.g. see ¶ [0037]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Oyman teachings of elementary tracks into Wang track signaling for the benefit of facilitating description for adaptive streaming over hypertext transfer protocol (DASH) need to support point cloud content.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Boyce (US 2020/0043133), discloses spherical viewport encoding.
2.	Budagavi et al. (US 2019/0139266), discloses Point cloud compression with attributes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485